DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 3 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 of prior U.S. Patent No. 10648729. This is a statutory double patenting rejection.
Moreover, the nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10648729 (herein “the Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent claims anticipate the instant claims. For instance, claim 1 of the Patent anticipates claim 1 of the instant application, and claims 2-6 of the Patent respectively anticipate claims 2 and 4-7 of the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 4, the claim recites, in the second to last line, “wherein the second series is in parallel with the first series of the second series”. It should be noted that “the first series of the second series” lacks proper antecedent basis. The recitation makes it unclear as to whether the second series comprises another first series, or if the first series is part of the second series. For examination purposes, the aforementioned recitation will be construed as --wherein the second series is in parallel with the first series--.
As per claim 7, the claim recites “the electric generator” and “a turbine coupled to the electric generator”. The recitation of “the electric generator” lacks proper antecedent basis, and it is unclear whether said electric generator is associated with the first plurality of liquid turbines. Likewise, it is unclear which of the turbines corresponds to the “turbine coupled to the electric generator”. As currently recited, “a turbine” can be construed as a distinct turbine from the first plurality of turbines in the first series, or as an entirely different turbine. For examination purposes, “the electric generator” will be construed as --an electric generator--, and “a turbine coupled to the electric generator” will be construed as --one of the first plurality of n liquid turbines coupled to the electric generator--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 5-6 and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Low et al. (US 5537827 A), herein Low.
	As per claim 1, Low discloses a method for generating electricity from liquid turbines (using the system shown in figures 2 or 3), comprising: in a normal mode (e.g. during regular operation), flowing a high-pressure liquid stream (from 62, 64, 66) through a first plurality of n liquid turbines (70, 84, 88) coupled in a first series (as shown in at least figure 2), wherein, after a first turbine (70) in the series (70, 84, 88), an inlet (upper inlet) of each of a second through an n-1 liquid turbine (84, 88) is coupled to an outlet (lower outlet) of a preceding liquid turbine (84); generating electricity from the first series (70, 84, 88) by removing energy (via expansion) from the high-pressure liquid stream to form a low-pressure liquid stream (see at least column 9, lines 12-16); and bypassing (e.g. via 72 or a corresponding valve adjacent 84 and 88) any one of the first plurality of liquid turbines (70, 84, 88) that has a failure while continuing to produce electricity with the remaining turbines of the first series (as described in at least column 7, lines 7-14).  
As per claim 5, Low discloses wherein the high-pressure liquid stream comprises a liquefied natural gas (see at least column 7, lines 14-33).  
As per claim 6, Low discloses producing liquefied natural gas (see abstract).  
As per claim 8, Low discloses a method for producing liquefied natural gas (LNG) (using the system shown in figure 2), comprising: flowing a high-pressure stream of LNG (from 62, 64, 66) through a first plurality of liquid turbines (70, 84, 88) coupled in a first series (as shown in figure 2); generating electricity by reducing the pressure (via expansion) of the high-pressure stream of LNG to form a low-pressure stream of LNG (see at least column 9, lines 12-16); and bypassing (e.g. via 72 or a corresponding valve adjacent 84 and 88) any one of the first plurality of liquid turbines (70, 84, 88) that has a failure while continuing to produce electricity from the first series (as described in at least column 7, lines 7-14).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Low (US 5537827 A) in view of Rauch et al. (US 20100251766 A1), herein Rauch.
As per claim 2, Low may not explicitly disclose maintaining a total electrical output from the first series as a constant value when a liquid turbine is bypassed.  
On the other hand, Rauch, directed to a refrigeration generation system, discloses maintaining a total electrical output from the first series as a constant value (see at least paragraph 9).  
Furthermore, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(E). 
As per (1), it should be noted that Low discloses that inoperative turbo-expanders may lead to reduced efficiency or yields of LNG output (see column 7, lines 7-13 of Low). Conversely, Rauch teaches controlling the speed of the rotor via electromagnetic braking, such that the speed is maintained at a setpoint, and the voltage and frequency of the electric power is also maintained (see paragraph 9 of Rauch). The combined teachings of the prior art appear to suggest that the electrical output of a group of turbines may be maintained via the controlling of the speed of the turbines as a whole. One of ordinary skill in the art would recognize that the speed of remaining turbines may be increased or decreased when one turbine becomes inoperative. 
As per (2), one of ordinary skill would comprehend that a total electrical output from the first series may therefore be maintained at a constant value, via the controlling of the speed of the rotor(s): A) when no liquid turbines are bypassed/inoperative, as well as B) when a liquid turbine is bypassed/inoperative. 
As per (3), since the prior art of Rauch has successfully implemented its own teachings with regards to the constant electrical output of the turbines, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Low. Said reasonable expectation of success is apparent from the fact that both Low and Rauch are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. turbine-based systems that generate electricity). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results.
As per (4), one of ordinary skill in the art would recognize, based on the above findings, that the speed of the turbines may correspondingly be controlled so as to maintain a desired electrical output, even when a turbine is bypassed or becomes inoperative. The remaining operative turbines may be controlled such that their collective output compensates for any reduced output due to the inoperative or bypassed turbine. In other words, the system as a whole may be controlled to maintain a desired electrical output, by distributing the load from the inoperative turbine throughout any turbines that remain in operation. This would result in maximized efficiency and output for the LNG production, thereby improving the problems recognized by Low.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Low and to have modified them with the teachings of Rauch, by maintaining a total electrical output from the first series as a constant value when a liquid turbine is bypassed, in order to maximize the efficiency and output of the LNG system, without yielding unpredictable results.
As per claim 7, Low discloses driving a variable frequency drive from an electric generator (by extracting work via the expanders, as described in at least column 9, lines 12-16).
However, Low may not explicitly disclose, if the variable frequency drive fails: adjusting a speed of one of the first plurality of n liquid turbines coupled to the generator to synchronize a generator frequency with a grid frequency; and directly coupling an output of the generator to the electrical grid.  
On the other hand, Rauch discloses adjusting a speed of liquid turbines coupled to the generator to synchronize a generator frequency with a grid frequency (see lines 1-6 of paragraph 9, and lines 8-16); and directly coupling an output of the generator to the electrical grid (see last two sentences of paragraph 9, and the last sentence of paragraph 14).  
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.1 
As per (1), it should be noted that Low discloses that inoperative turbo-expanders may lead to reduced efficiency or yields of LNG output (see column 7, lines 7-13 of Low). Conversely, Rauch teaches controlling the speed of the rotor via electromagnetic braking, such that the speed is maintained at a setpoint, and the voltage and frequency of the electric power is also maintained (see paragraph 9 of Rauch). The combined teachings of the prior art appear to suggest that the electrical output of a group of turbines may be maintained via the controlling of the speed of the turbines as a whole. One of ordinary skill in the art would recognize that the speed of remaining turbines may be increased or decreased when one turbine becomes inoperative. 
As per (2), one of ordinary skill in the art would recognize that since the prior art of Rauch has successfully implemented its own teachings with regards to the electrical frequency control, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Low. Said reasonable expectation of success is apparent from the fact that both Low and Rauch are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. turbine-expander electrical generation). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. 
As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Low may be significantly improved by incorporating the prior art teachings of Rauch, since the teachings of Rauch serve to complement the teachings of Low by virtue of maintaining a desired electrical output, even when a turbine becomes inoperative.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Low and to have modified them with the teachings of Rauch, by adjusting a speed of one of the first plurality of n liquid turbines coupled to the generator to synchronize a generator frequency with a grid frequency; and directly coupling an output of the generator to the electrical grid, in order to maintain a constant electrical output, as similarly suggested by Rauch, without yielding unpredictable results.
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as recited in claims 4 and 9. 
The closest prior art to claims 4 and 9 is Fanning et al. (US 6647744 B2), herein Fanning. At best, Fanning appears to suggest a parallel, second series of liquid turbines (see figure 2), but fails to teach the removal of a portion of a high-pressure liquid stream prior to the first series to then flow said portion through the second series. Rather, each series of turbines appears to have its own discrete flow source. One of ordinary skill in the art would recognize that modifying Fanning to arrive at the claimed invention would render Fanning inoperable for its intended purpose and design as shown in figure 2. Therefore, claims 4 and 9 are considered allowable over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIGUEL A DIAZ/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2143.